Citation Nr: 0637367	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right hip 
disability secondary to the left ankle.

2.  Entitlement to service connection for right knee 
disability secondary to the left ankle.

3.  Entitlement to service connection for right ankle 
disability secondary to the left ankle.

4.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and D. T.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1971.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied entitlement to service connection for 
the right hip, right knee, and right ankle, all claimed 
secondary to the service-connected left ankle, and denied an 
entitlement to an increased rating for residuals of left 
ankle fracture, rated noncompensably throughout the appeal 
period.   

Entitlement to an increased rating for residuals of left 
ankle fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No right hip disability is shown by the medical evidence.

2.  No medical evidence that tends to relate right knee 
degenerative joint disease to the service-connected left 
ankle has been submitted. 

3.  No right ankle disability is shown by the medical 
evidence.

CONCLUSIONS OF LAW

1.  The requirements for service connection for a right hip 
disorder secondary to the service-connected left ankle are 
not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The requirements for service connection for a right knee 
disorder secondary to the service-connected left ankle are 
not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

3.  The requirements for service connection for a right ankle 
disorder secondary to the service-connected left ankle are 
not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA tells 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2006).  VA must tell a claimant the 
types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2001 and in March 2006.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as the United States Court of 
Appeals for Veterans Claims (CAVC) recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
CAVC determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the CAVC 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
case, in March 2006, the RO provided all notices set forth in 
Dingess.  Thus, no unfair prejudice will result from the 
Board's handling of the matter at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Right Hip

The veteran underwent two VA orthopedic compensation 
examinations during the appeal period.  Neither examination 
report notes any right hip disorder.  VA X-rays of the right 
hip are normal.  The June 2002 examination report also 
contains an opinion that a non-service-connected low back 
disability has likely resulted in pain felt at the right hip.  
The Board finds this opinion persuasive, as a Social Security 
Administration (SSA) report notes chronic lumbosacral 
radiculopathy, but is devoid of any evidence of a right hip 
disorder.  

The veteran recently testified before the undersigned that a 
private doctor had mentioned that the right hip could be 
affected by weight-shifting away from the painful ankle, but 
he testified that no written opinion to that effect was 
given.  

The CAVC has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

Although the veteran has reported right hip soreness, his 
June 2002 VA examiner found no sign of any right hip 
abnormality, except pain emanating from the low back.  Lay 
statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, the veteran's 
statement may not provide a diagnosis of a current right hip 
disability, which is lacking in this case. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for a right hip 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for a 
right hip disability must therefore be denied.  

Right Knee

Although neither VA orthopedic compensation examination 
report during the appeal period notes a right knee disorder, 
an April 1991 SSA disability determination reflects a 
diagnosis of bilateral knee degenerative joint disease.  This 
diagnosis was offered after a medical evaluation for 
employability.  A May 1994 VA outpatient treatment report 
reflects a complaint of bilateral knee pain and right knee 
giving out.  The examiner found right quad muscle atrophy.  
Thus, there is competent evidence of right knee disability.  
In contrast, the June 2002 VA compensation examination report 
notes that a non-service-connected low back disability has 
likely resulted in pain felt in the right knee.

The Board finds competent non-VA medical evidence of right 
knee disability, although the VA X-rays are negative.  Thus, 
the Board concludes that it is at least as likely as not that 
right knee degenerative joint disease is shown.  What is not 
shown by the competent evidence, however, is any relationship 
between right knee degenerative joint disease and the 
service-connected left ankle. 

No medical professional has found a relationship between 
right knee degenerative joint disease and the service-
connected left ankle.  Although the veteran feels that his 
left ankle has caused a right knee disability, he is not 
competent to render such an opinion.  Espiritu, supra.  Thus, 
he may not supply evidence of an etiology of a current right 
knee disability. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for a right knee disability.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for a right knee disability will therefore be 
denied.  

Right Ankle

Neither VA examination report during the appeal period notes 
any right ankle disorder.  VA X-rays of the right ankle are 
normal.  The June 2002 VA compensation examination report 
also contains an opinion that a non-service-connected low 
back disability has likely resulted in pain felt at the right 
ankle.  The SSA records are also devoid of any evidence of a 
right ankle disorder.  The veteran recently testified before 
the undersigned that a private doctor had mentioned that the 
right ankle could be affected by weight-shifting away from 
the painful ankle, but he testified that no written opinion 
to that effect was given.  

The CAVC has specifically disallowed service connection where 
there is no present disability.  Brammer, supra.  The 
veteran's testimony and statements may not provide a 
diagnosis of a current right ankle disability, which is 
lacking in this case.  Espiritu, supra.  After considering 
all the evidence of record, including the testimony, the 
Board finds that the preponderance of it is against the claim 
of service connection for a right ankle disability.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra.  Service connection for a 
right ankle disability must therefore be denied.  

ORDER

1.  Entitlement to service connection for right hip 
disability secondary to the left ankle is denied.

2.  Entitlement to service connection for right knee 
disability secondary to the left ankle is denied.

3.  Entitlement to service connection for right ankle 
disability secondary to the left ankle is denied.


REMAND

During his recent hearing, the veteran testified that his 
left ankle disability has increased in severity since his 
most recent VA orthopedic examination in August 2004.  He 
requested a fresh examination.  Evidence of an increase in 
severity since the most recent examination triggers VA's duty 
to assist under 38 U.S.C.A. § 5103A. (d); see also Caffrey v 
Brown, 6 Vet App 377, 381 (1994) (where evidence indicated a 
material change in the disability or indicated that the 
current rating may be incorrect, a fresh medical examination 
was required).  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for an orthopedic 
examination by a medical doctor.  The 
claims file should be made available to 
the physician for review and the 
physician is asked to note that review in 
the report.  The physician should elicit 
from the veteran all current left-ankle-
related symptoms and examine the left 
ankle to determine the nature and 
severity of the service-connected left 
ankle disability.  The physician should 
note any limitation of motion due to pain 
on use including during flare-ups and 
determine whether the joint exhibits 
weakened movement, excess fatigability, 
or incoordination.  

3.  After the above development, the 
AMC/RO should review the claim.  If all 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  After an 
appropriate response period, the claims 
folder should be returned to the Board.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


